                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION


 STEFAN JOHNSON,                                 )
                                                 )
         Plaintiff,                              )
                                                 )
 v.                                              )    NO. 3:18-cv-00855
                                                 )    CHIEF JUDGE CRENSHAW
 TONY PARKER, et al.,                            )
                                                 )
         Defendants.                             )


                                            ORDER

        Stefan Johnson, an inmate at the Northwest Correctional Complex in Tiptonville,

Tennessee, filed a pro se civil rights complaint under 42 U.S.C. § 1983. (Doc. No. 1.) On

November 13, 2018, the Court granted Plaintiff 30 days to either pay the $400.00 filing fee, or

submit a properly completed application to proceed in forma pauperis. (Doc. No. 5 at 1.) At that

time, the Court warned Plaintiff that this action would be dismissed if he failed to comply with

these instructions. (Id. at 2.)

        The 30-day period has expired, and Plaintiff did not comply with the Court’s instructions.

Accordingly, this action is DISMISSED WITHOUT PREJUDICE for failure to prosecute and

failure to comply with the Court’s Order. Plaintiff’s “Motion to Add Account Info to Forma

Pauperis” (Doc. No. 4) is DENIED AS MOOT.

        IT IS SO ORDERED.


                                             ____________________________________
                                             WAVERLY D. CRENSHAW, JR.
                                             CHIEF UNITED STATES DISTRICT JUDGE
